Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 21-35 are allowed (Claims renumbered as claims 1-15).
The following is an examiner’s statement of reasons for allowance:
Claims 21, 28 and 35 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 1-2) filed on 04/15/2022. 
	Regarding claim 21, In addition to Applicant’s remarks filed on 04/15/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “setting a first video as an incoming call video of the first SIM card according to a first received input;
	setting a second video as an incoming call video of the second SIM card according to a second received input;
	receiving an incoming call request and identifying the first SIM card or the second SIM card as a target SIM card corresponding to the incoming call request; and,
	playing an incoming call video of the target SIM card in response to the incoming call request, wherein the incoming call video of the target SIM card comprises the first video or the second video.”, in conjunction with other claim elements as recited in claim 21.
	Regarding claim 28, In addition to Applicant’s remarks filed on 04/15/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “setting a first video as an incoming call video of the first SIM card according to a first user input;
	setting a second video as an incoming call video of the second SIM card according to a second user input;
	receiving an incoming call request and identifying the first SIM card or the second SIM card as a target SIM card corresponding to the incoming call request; and
	playing an incoming call video of the target SIM card in response to the incoming call request, wherein the incoming call video of the target SIM card comprises the first video or the second video.”, in conjunction with other claim elements as recited in claim 28.
	Regarding claim 35, In addition to Applicant’s remarks filed on 04/15/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “setting a first video as an incoming call video of the first SIM card according to a first user input;
	setting a second video as an incoming call video of the second SIM card according to a second user input;
	receiving an incoming call request and identifying the first SIM card or the second SIM card as a target SIM card corresponding to the incoming call request; and
	playing an incoming call video of the target SIM card in response to the incoming call request, wherein the incoming call video of the target SIM card comprises the first video or the second video.”, in conjunction with other claim elements as recited in claim 35.
Claims 22-27 and 29-34 are allowable based on their dependency on claims 21 and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645